Important information for shareholders of PUTNAM TAX-FREE HEALTH CARE FUND The document you hold in your hands contains a combined prospectus/proxy statement and was delivered with a proxy card. A proxy card is, in essence, a ballot. When you vote your proxy, it tells us how to vote on your behalf on important issues relating to your fund. If you complete and sign the proxy, well vote it exactly as you tell us. If you simply sign the proxy, well vote it in accordance with the Trustees recommendation on page 8. We urge you to carefully review the prospectus/proxy statement, and provide your voting instructions by using any of the methods shown on your proxy card. When shareholders dont return their proxies in sufficient numbers, we have to make follow-up solicitations, which can cost your fund money. We want to know how you would like to vote, and welcome your comments. Please take a few minutes with these materials and return your proxy to us. Table of Contents A Message from the Chairman 1 Notice of a Meeting of Shareholders 3 Prospectus/Proxy Statement 5 PROXY CARD ENCLOSED If you have any questions, please contact us at 1-866-641-4231, the toll-free number we have set up for you, or call your financial representative. A Message from the Chairman Dear Shareholder: I am writing to ask for your vote on an important matter that affects your investment in Putnam Tax-Free Health Care Fund (Tax-Free Health Care Fund). While you are, of course, welcome to join us at Tax-Free Health Care Funds meeting, most shareholders cast their vote by filling out and signing the enclosed proxy card, by calling or by voting via the Internet. We are asking for your vote on the following matter: Approving the merger of Tax-Free
